OMB APPROVAL UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING OMB Number: 3235-0058 Expires: April 30, 2009 Estimated average burden hours per response 2.50 SEC FILE NUMBER CUSIP NUMBER Commission File Number 000-15935 (Check one): ýForm 10-K oForm 20-F oForm 11-K oForm 10-Q oForm 10-D oForm N-SAR oForm N-CSR For Period Ended: September 30, 2007 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Read Instructions (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: N/A PART I — REGISTRANT INFORMATION Enterprise Informatics Inc. Full Name of Registrant Spescom Software Inc. Former Name if Applicable 10052 Mesa Ridge Court, Suite 100 Address of Principal Executive Office (Street and Number) San Diego, California 92121 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in PartIII of this form could not be eliminated without unreasonable effort or expense ý (b) The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form11-K, FormN-SAR or FormN-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q or subject distribution report on Form10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Enterprise Informatics Inc. (the “Company”) is unable to timely file its Annual Report on Form 10-K for its fiscal year ended September 30, 2007 without unreasonable effort or expense, primarily because the Company's participation in discussions with respect to a potential financing transaction has delayed completion of the Company's audited consolidated financial statements for the year ended September 30, 2007.The Company expects to file its Annual Report on Form 10-K on or before the extended deadline of January 15, 2008. SEC1344 (05-06) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. (Attach extra Sheets if Needed) PART IV — OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification John W. Low 858 625-3000 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed ? If answer is no, identify report(s). ýYesoNo (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? ýYesoNo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. The Company issued a press release earlier today publicly disclosing its unaudited results of operations for its fiscal fourth quarter and year ended September 30, 2007.Please see that press release, attached as Exhibit A. Enterprise Informatics Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date January 2, 2007 By /s/ John W. Low John W. Low Chief Financial Officer INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001). Exhibit A PRESS RELEASE FOR IMMEDIATE RELEASE ENTERPRISE INFORMATICS ANNOUNCES 4th QUARTER AND 2 2007 Highlights: Revenue Up 28% vs. 2006 EBITDA $1.8 million vs. 2006 Loss SAN DIEGO, CA, January 2, 2008– Enterprise Informatics Inc. (OTCBB: EPRS), a leading provider of enterprise information management solutions, today reported results of operations for its fourth quarter and fiscal year ended September 30, 2007. Revenues for the fourth quarter of FY2007 were $1.7 million versus $1.6 million in the same period a year ago.Earnings before interest, taxes, depreciation, amortization and stock compensation expense (“EBITDA”) for the fourth quarter of FY2007was a loss of ($25,000), or ($0.00) per share. These results compare to an EBITDA loss of ($160,000) or ($0.00) per share for the same quarter a year ago. Net loss available to common shareholders for the fourth quarter was ($217,000) or ($0.01) on a basic and diluted basis versus a net loss of ($370,000) or ($0.01) per share in the prior year. Revenues for FY2007 were $9.0 million versus $7.0 million reported a year ago.EBITDA for FY2007was $1,808,000, or $0.05 and $0.04 per share on a basic and diluted basis, respectively. These results compare to an EBITDA loss of ($415,000) or ($0.01) per share reported a year ago. Net income available to common shareholders for FY 2007 was $1.0 million or $0.03 and $0.02 per share on a basic and diluted basis, respectively, versus a net loss of ($2,376,000) or ($0.06) per share in the prior year. “2007 was a year of significant accomplishments for the company. Of note, we had positive net earnings for the first time in over 10 years, we re-branded and re-launchedthe Company as Enterprise Informatics positioning ourselves as a significant player in the Enterprise Information Management (EIM) market and we obtained Microsoft Windows Vista certification for our flagship product, eB,” stated Alan Kiraly, Chief Executive Officer. “We enter 2008 with a new majority shareholder, a renewed focus and excitement about the immediate and long term future of the Company.” COMPANY CONTACT:Alan Kiraly, CEO John Low, CFO (858) 625-3000 About Enterprise
